Citation Nr: 0123517	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-14 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic 
stress disorder, rated as 30 percent disabling from July 31, 
1996, to October 2, 1997; 100 percent disabling to December 
1, 1997; 50 percent disabling to March 17, 1999; 100 percent 
disabling to May 1, 1999; 50 percent disabling to March 15, 
2000; 100 percent disabling to May 1, 2000; and 50 percent 
disabling thereafter.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from August 1967 to April 
1970.

This appeal arises from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, that established service connection for 
posttraumatic stress disorder (PTSD) and assigned a 30 
percent evaluation effective from July 31, 1996; a 100 
percent evaluation from October 2, 1997, to December 1, 1997, 
for a period of hospitalization; and a 30 percent evaluation 
thereafter.  In a May 1999 rating decision, the RO assigned a 
100 percent evaluation from March 17, 1999, to May 1, 1999, 
for a period of hospitalization, and a 50 percent rating from 
May 1, 1999.  In a July 1999 rating decision, the RO assigned 
an earlier effective date of December 1, 1997, for the 50 
percent rating.  In a May 2000 rating decision, the RO 
assigned a 100 percent evaluation from March 15, 2000, to May 
1, 2000, for a period of hospitalization, and denied a claim 
of entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The veteran has not requested a hearing.  

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  The Board has thus 
recharacterized the issue shown on page 1 to reflect the 
veteran's dissatisfaction with the initial rating assigned by 
the RO. 

The claims file reflects that on February 26th, 2001, the RO 
sent a letter to the veteran and to his representative 
notifying them to submit any additional evidence directly to 
the Board.  The letter also notified the veteran and his 
representative that the time limit for submitting additional 
evidence to the Board was limited to the earlier of 90 days 
from the date of the letter or the date that the Board 
promulgates a decision in the matter.  

The claims file also reflects that on May 31, 2001, the Board 
received additional medical evidence from the veteran's 
representative; however, because the evidence was not 
received with the time period allowed, the Board sent a 
notice to the veteran's representative and to the veteran on 
July 17, 2001, informing them that the additional evidence 
received on May 31, 2001 was untimely.  

The July 17, 2001 Board letter invited the veteran and his 
representative to file a motion showing good cause why the 
Board should consider the evidence nonetheless.  The veteran 
and his representative were notified that such motion must be 
submitted within 60 days of July 17th, 2001.  The motion has 
been received and, in view of building evacuations and other 
circumstances on and after September 11, 2001, is deemed 
timely.  For the reasons stated therein, the motion is 
GRANTED and the additional evidence is now part of the record 
on appeal.



REMAND

The veteran has appealed a rating decision that assigned an 
initial staged disability rating for PTSD effective from the 
date of the claim, which was July 31, 1996.  The veteran also 
appealed a rating decision that denied entitlement to TDIU.  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  Where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Because the RO did not consider the claim under the former 
criteria of the rating schedule, the Board must remand the 
issue to the RO for this consideration to avoid violating the 
prejudice safeguard set forth in Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Concerning the claim for TDIU, the medical evidence does not 
address whether the veteran's only service-connected 
disability (PTSD) is so severe that it would prevent securing 
or following a substantially gainful occupation.  The duty to 
assist in this case requires obtaining a medical opinion as 
to whether the veteran is unable to work due to his service-
connected PTSD.  See Colayang v. West, 12 Vet. App. at 538; 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

The claims file does not mention whether the veteran has 
applied for Social Security Administration (SSA) disability 
benefits but if so, any such records should be obtained.  The 
Court has held that although the Social Security 
Administration's (SSA) decisions with regard to 
unemployability are not controlling for purposes of VA 
adjudication, the SSA decision is pertinent to a 
determination of the appellant's ability to engage in 
substantially gainful employment.  See Martin v. Brown, 
4 Vet. App. 136, 140 (1993).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date. See also Karnas, supra.  In addition, because the 
RO has not yet considered whether any additional notification 
or development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard, supra; VAOPGCPREC 16-92.

Accordingly, this case is REMANDED for the following:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records that are not associated 
with the claims files.  If such records 
are identified but not obtained, the RO 
should clearly document the reasons in 
the claims file.

2.  The RO should ascertain whether the 
veteran has applied for SSA disability 
benefits and, if indicated, obtain any 
relevant SSA decision and medical records 
upon which such decision is based. 

3.  The RO should ask the veteran for 
documentary evidence, if any, of the 
adverse impact that his service-connected 
PTSD has had on his employment.

4.  The RO must also ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA) (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After the above development has been 
completed, the veteran should be scheduled 
for an appropriate VA compensation 
examination for his PTSD.  The claims file 
and a copy of this remand must be made 
available to the examiner for review.  The 
VA PTSD examiner should review the claims 
file and note that review in the 
examination report.  The examiner should 
examine the veteran to determine the 
current severity of his PTSD and to assign 
a Global Assessment of Functioning score 
and explain what that score means.  The 
examiner is also asked to provide an 
opinion as to the impact that the 
veteran's PTSD has on his ability to 
secure or follow a substantially gainful 
occupation.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed in 
a legible report.  

6.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions.  
Following completion of the foregoing, 
the RO should review the claims file and 
ensure that all of the above mentioned 
development has been completed in full.  
If any development is incomplete or 
deficient in any manner, appropriate 
corrective action is to be implemented.  
After ensuring that all requested 
development has been completed to the 
extent possible, the RO should review the 
issue of an increased rating for PTSD.  
This review should consider all relevant 
evidence, including that associated with 
the claim folder on May 31, 2001, and 
should consider the former provision of 
38 C.F.R. §§ 4.16(c), 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 
1996) as well as the provisions of 
38 C.F.R. §§ 3.321(b), 4.16, and 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

7.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



